DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-14, 17-19 and 21 are pending.
Claims 1-10, 15, 16 and 20 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 11/24/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 08/25/2022) of claims 1-20 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on May 31, 2022 have been entered. Claims 11-14, 17-19 and 21 are pending. With regard to claims 17 and 18, the objections have been withdrawn. 

Allowable Subject Matter
Claims 11-14, 17-19 and 21 are allowed. Independent claims 11 and 17 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector, comprising: a connector housing and at least one electrical contact element, wherein the connector housing and/or the electrical contact element has/have a lead content of <0.1 weight percent, wherein the connector housing and/or the electrical contact element consists of CuZn32Mn2SiIAl or CuZn34Mn2SiAlNi or CuZn36 or CuZn37 or CuZn38 or CuZn39 or CuZn40 or CuZn42 or CuNi9Zn41FeMn or Cu-ETP or a mixture thereof and a lead-free admixture, and wherein the lead-free admixture represents a content of less than or equal to 1 weight percent, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector, comprising: a connector housing and at least one electrical contact element, wherein the connector housing and/or the electrical contact element has/have a lead content of <0.1 weight percent, wherein the connector housing and/or the electrical contact element consists of CuZn32Mn2SiIAl or CuZn34Mn2SiAlNi or CuZn36 or CuZn37 or CuZn38 or CuZn39 or CuZn40 or CuZn42 or CuNi9Zn41FeMn or Cu-ETP or a mixture thereof and a lead-free admixture, and wherein the lead-free admixture represents a content of 0.5 up to and including 1.5 weight percent, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831